Citation Nr: 0916884	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-16 642	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

It is as likely as not that the Veteran has diabetes mellitus 
attributable to his active military service.


CONCLUSION OF LAW

The Veteran has diabetes mellitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2004 statement, the Veteran contends that he was 
exposed to an herbicide, specifically Agent Orange, while 
stationed in Vietnam and as a consequence developed diabetes 
mellitus.  Thus, the Veteran contends that service connection 
is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
If diabetes mellitus is manifested to a compensable degree 
within a year of separation from qualifying military service, 
it may be presumed to have been incurred in or aggravated by 
active military service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2008).  

In addition, if a Veteran was exposed to an herbicide agent 
during active military service, certain diseases, including 
type II diabetes mellitus, are presumed to be incurred in or 
aggravated during service, even though there is no record of 
the disease during service, provided that there is no 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1113, 1116(a); 38 C.F.R. § 3.307(a)(6), 3.307(d), 3.309(e) 
(2008).  In this context, "herbicide agent" is defined as a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6)(i).

As a preliminary matter, the Board notes that the Veteran's 
personnel records indicate that the he had foreign service as 
an infantryman in the Republic of Vietnam.  In addition, the 
Veteran received the Vietnam Service Medal and the Vietnam 
Campaign Medal.  Thus, the Veteran has met the service 
requirements of 38 C.F.R. § 3.307(a)(6)(iii).  He is presumed 
to have been exposed to herbicides.  Id.  

A review of the Veteran's service treatment records reveals 
no indication that the Veteran received treatment for or a 
diagnosis of diabetes mellitus in service.  The Veteran's 
October 1966 pre-induction examination report and June 1967 
entrance examination report indicate that the Veteran's 
endocrine system was normal.  In addition, blood tests done 
as part of the Veteran's January 1970 separation examination 
indicate that the Veteran was albumin negative and sugar 
negative.

A review of the Veteran's post-service treatment records, 
however, reveals that the Veteran has been diagnosed with 
diabetes mellitus.  Treatment records from the Kansas City VA 
Medical Center (VAMC) dated between February 2005 and January 
2006 alternately diagnose the Veteran with:  diabetes 
mellitus, type II; diabetes mellitus, type II or unspecified; 
or insulin dependant diabetes mellitus.  Treatment records 
from the Wichita VAMC dated between August 1990 and October 
1990 and between March 2004 and August 2004 alternately 
diagnose the Veteran with diabetes or diabetes mellitus.  
Treatment records from Central Kansas Family Practice dated 
between September 1996 and November 2007 diagnose the Veteran 
with insulin dependent diabetes mellitus.  Finally, treatment 
records from Hadley Regional Medical Center dated between 
July 1976 and May 1986 alternately diagnose the Veteran with 
diabetes mellitus or diabetes-juvenile onset type.

In February 2005 the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner diagnosed the 
Veteran with diabetes mellitus, type I.  Other than including 
laboratory test results, the examiner did not explain or 
provide a rationale for the diagnosis.  

In March 2006, the RO requested a medical opinion from a VA 
examiner regarding the probability that the Veteran had type 
I diabetes mellitus or type II diabetes mellitus.  The 
examiner concluded that it is, "as likely that [the Veteran] 
has type 1 diabetes mellitus (50/50 probability) as opposed 
to type 2 diabetes mellitus."

Here, the Board finds that the evidence of record is in 
equipoise as to whether the Veteran has type I or type II 
diabetes mellitus.  Numerous reports show clinical 
impressions of type II diabetes.  While other records suggest 
that he has type I diabetes, when asked to review the record 
and determine which type of diabetes the Veteran had, the VA 
examiner concluded that it was as likely that the Veteran had 
type I as type II.  This conclusion is no different from one 
that the Veteran was as likely to have type II as type I.  
Therefore, an equipoise in the evidence is created.  Where 
there exists an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Veteran shall prevail upon 
the issue.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Ashley v. Brown, 6 Vet. App. 52, 
59 (1993); Grantham v. Brown, 8 Vet. App. 228, 235 (1995); 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, the 
Board finds that it is as likely as not that the Veteran has 
type II diabetes mellitus.

In addition, the Board notes that there is no affirmative 
evidence to rebut the presumption that the Veteran's diabetes 
mellitus, type II is attributable to his service in Vietnam.  
See 38 C.F.R. § 3.307(a)(6)(iii); 3.307(d).  Therefore, the 
Board finds that service connection for diabetes mellitus is 
warranted, resolving reasonable doubt in favor of the 
Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  
Thus, the appeal is granted.  See 38 U.S.C.A. §§ 1110, 1116, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.307.


ORDER

Service connection for diabetes mellitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


